SUMMERS, J.,
dissents from the granting of this writ. In my view the guilty pl'ea with counsel was entirely free and voluntary. In fact, this was a plea bargain negotiated by defendant’s counsel after consultation with the judge and Federal authorities who also had defendant under processing at the time for violation of his parole. Defendant was consulted by his counsel on several occasions concerning this plea bargain. Defendant was knowledgeable concerning criminal pleas and fully cognizant of the pleas implication. Kelly v. State, 254 So.2d 22 (Fla.App.1971).